t c memo united_states tax_court steve j work petitioner v commissioner of internal revenue respondent docket nos filed date steve j work pro_se robert a varra for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner failed to report dollar_figure of wages from plastec products inc plastec in petitioner substantiated deductions in excess of amounts respondent allowed or conceded for and and petitioner is liable for additional self- employment_tax in and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure confronted with petitioner’s refusal to work toward a stipulation of facts on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established pursuant to rule f respondent attached to his motion a proposed stipulation of facts and exhibits on date the court issued an order to show cause under rule f requiring petitioner to file a response on or before date as to why matters set forth in respondent’s motion should not be deemed admitted on date petitioner filed a response to the court’s order to show cause on date the court made absolute its order to show cause under rule f finding that petitioner’s response was evasive and not fairly directed to respondent’s proposed stipulation of facts and ordering that the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established and the exhibits in the proposed stipulation of facts were received into evidence and made a part of the record of the cases more than months after the trial of these cases petitioner filed a motion to vacate the date order which we denied findings_of_fact accordingly pursuant to rule f the facts set forth in the rule f motion are deemed stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petitions petitioner resided in monument colorado i additional income for on his federal_income_tax return petitioner reported wages totaling dollar_figure petitioner attached to his return a form_w-2 wage and tax statement from synthes usa reflecting wages of dollar_figure and an earnings statement from plastec for the pay_period ending date and a pay date of date reflecting year-to-date wages of dollar_figure petitioner also attached a statement to his return reflecting that he had not yet received a form_w-2 from plastec and that he planned to file an amended_return when he received the form_w-2 from plastec reflecting the correct amount of the total wages he earned from plastec during plastec paid petitioner dollar_figure in wages in the record does not contain an amended income_tax return for for petitioner ii disallowed deductions claimed by petitioner a on his federal_income_tax return petitioner claimed a dollar_figure deduction for moving_expenses during teledyne water pik teledyne reimbursed petitioner for relocation and moving_expenses an attachment to a date memorandum from an employee of teledyne regarding petitioner’s relocation and moving_expenses lists the expenses as follows type of payment payee date amount of expense temp housing carousel propertie sec_3 dollar_figure temp housing carousel propertie sec_3 dollar_figure storage golden transfer co dollar_figure storage golden transfer co dollar_figure storage golden transfer co dollar_figure realty close work dollar_figure relocation allow work dollar_figure respondent disallowed petitioner’s moving_expenses in full b on his federal_income_tax return petitioner claimed a dollar_figure deduction for gifts to charity by cash or check a dollar_figure deduction for gifts to charity other than by cash or check and job expenses and most other miscellaneous deductions totaling dollar_figure on his schedule c profit or loss from business petitioner claimed dollar_figure in total expenses and listed dollar_figure for cost_of_goods_sold in the notice_of_deficiency respondent disallowed all of these amounts in full c on his federal_income_tax return petitioner claimed an dollar_figure deduction for home mortgage interest a dollar_figure deduction for gifts to charity by cash or check and other miscellaneous deductions totaling dollar_figure on his schedule c petitioner claimed dollar_figure in total expenses in the notice_of_deficiency respondent disallowed dollar_figure of petitioner’s home mortgage interest_deduction and disallowed petitioner’s charitable_contribution_deduction other miscellaneous deductions and schedule c expenses in full opinion generally respondent’s deficiency determinations set forth in the notices of deficiency are presumed correct and petitioner bears the burden of showing the determinations are in error rule a 290_us_111 sec_7491 however shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain preliminary conditions petitioner failed to cooperate with respondent and he did not claim that sec_7491 applies accordingly sec_7491 respondent disallowed dollar_figure in schedule c expenses petitioner however claimed only dollar_figure in schedule c expenses this discrepancy can be accounted for in the rule computation does not apply in these cases and petitioner bears the burden_of_proof i additional income for petitioner claimed he reported the additional dollar_figure dollar_figure earned minus dollar_figure reported as wages of wages from plastec on his schedule c attached to his return the schedule c lists petitioner’s business as quality consulting and reports gross_receipts of dollar_figure petitioner also claimed that the dollar_figure of additional income reported by plastec was an error by plastec petitioner’s claims are not credible and are contradicted by the record petitioner is deemed to have admitted that plastec paid him dollar_figure and not dollar_figure in the amount of gross_receipts listed on the schedule c dollar_figure bears no relation to the additional dollar_figure of income petitioner earned from plastec in furthermore petitioner attached a statement to his return admitting that the amount of income he reported from plastec was incorrect and that he would need to amend his return because he had not yet received from plastec a form_w-2 for accordingly we conclude that petitioner failed to report dollar_figure of wages from plastec in ii substantiation of deductions taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a moving_expenses sec_217 allows a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self- employed individual at a new principal_place_of_work respondent concedes that petitioner satisfied the conditions for allowance imposed by sec_217 sec_217 provides in relevant part the term moving_expenses means only the reasonable expenses-- a of moving household goods and personal effects from the former residence to the new residence and b of traveling including lodging from the former residence to the new place of residence sec_217 was amended to read as above by the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 sec a 107_stat_473 the amendments made by obra section apply to expenses_incurred after date obra sec e 107_stat_475 before its amendment by obra former subparagraphs d and e of sec_217 allowed deductions for expenses of meals_and_lodging while occupying temporary quarters and qualified_residence sale or purchase expenses petitioner incurred his moving_expenses after date accordingly any expenses for temporary housing for the sale of his former residence and for the purchase of a new residence are not deductible pursuant to sec_217 furthermore sec_217 does not allow a deduction for relocation allowances sec_1_217-2 income_tax regs provides expenses of moving household goods and personal effects include expenses of transporting such goods and effects from the taxpayer’s former residence to his new residence and expenses of packing crating and in- transit storage and insurance for such goods and effects expenses of storing and insuring household goods and personal effects constitute in- transit expenses if incurred within any consecutive day period after the day such goods and effects are moved from the taxpayer’s former residence and prior to delivery at the taxpayer’s new residence expenses of moving household goods and personal effects do not include for example storage charges other than in-transit on date petitioner sold his house in northglenn colorado on date petitioner purchased a house in fort collins colorado petitioner however presented no evidence regarding whether the items in storage were moved from his former residence or when the stored items were delivered to his new residence some of the dates associated with the storage--july and 1998--raise further questions regarding whether the storage was associated with in-transit expenses petitioner’s testimony regarding moving_expenses related solely to after reviewing the evidence we would have sustained respondent’s determination disallowing petitioner’s moving_expenses for on brief however respondent concedes that petitioner is entitled to a dollar_figure deduction for moving_expenses related to storage costs for we accept this concession and conclude that petitioner is not allowed a deduction for moving_expenses for in excess of the amount respondent conceded b and charitable_contributions respondent concedes that donations petitioner made to the denver museum of natural history dmnh may qualify as deductions pursuant to sec_170 respondent concedes that petitioner is entitled to deduct cash contributions to the dmnh of dollar_figure and dollar_figure for and respectively these concessions reflect petitioner’s membership fee of dollar_figure each year and mileage based on noncontemporaneous summaries for petitioner’s trips to the dmnh respondent’s concession for also appears to reflect a dollar_figure donation petitioner testified that he made in dollar_figure membership fee plus dollar_figure mileage deduction equals dollar_figure plus dollar_figure donation per petitioner’s testimony equals dollar_figure concession petitioner testified that in he donated an antique medicine bag bag to the dmnh petitioner valued the bag at dollar_figure and claimed a deduction for a gift to charity of dollar_figure other than by cash or check on his return on his return petitioner stated that he inherited the bag in and that the donor’s cost or adjusted_basis in the bag was zero dollars petitioner attached to his return an inspection request he had submitted on date to the dmnh petitioner stated the item to be valued was a medicine bag petitioner estimated the value of the bag to be dollar_figure-dollar_figure petitioner wrote requester may donate bag to dmnh if can be displayed emphasis added on date joyce herold curator of ethnology department of anthropology noted on the inspection request that the bag was probably of jicarilla apache origin and dated the bag circa in a separate memorandum dated date ms herold advised petitioner if you want to donate the pouch we would be delighted you can take as an irs charitable deduction the full appraised value of the piece however the promise of exhibition is not possible thanks for leaving the piece for my inspection emphasis added petitioner testified that joe stevens appraised the bag at dollar_figure petitioner testified that he donated the bag to the dmnh and ms herold could confirm this petitioner did not call mr stevens or ms herold as a witness we infer that their testimony would not have been favorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir to the extent that petitioner relies on his own testimony to establish that he donated the bag we found petitioner’s testimony to be conclusory and contradictory of the documentary_evidence petitioner stated the value of the bag to be dollar_figure- dollar_figure--far less than the dollar_figure he claimed petitioner wrote that he might donate the bag if it would be displayed suggesting he would not donate the bag if it was not displayed and petitioner was informed that the bag would not be displayed furthermore ms herold’s memorandum dated date makes clear that petitioner had not yet donated the bag the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 accordingly we conclude that petitioner has failed to establish that he donated the bag in and we sustain respondent’s determination to disallow this deduction see also sec_1_170a-13 income_tax regs regarding record-keeping requirements for deductions for charitable_contributions petitioner also deducted as charitable_contributions the amounts he spent purchasing lunches while volunteering at the dmnh during and reasonable expenditures_for meals incurred while away from home in the course of performing donated services are deductible sec_1_170a-1 income_tax regs while away from home has the same meaning in sec_1 170a- g income_tax regs as in sec_162 and the regulations thereunder id under sec_162 a taxpayer can deduct the cost of meals when away from home only when the travel in question involves an overnight stay 389_us_299 petitioner presented no evidence of lodging or overnight stays associated with the lunch expenses he deducted petitioner also submitted no documents to substantiate the costs of his meals see sec_1_170a-13 income_tax regs regarding recordkeeping requirements for deductions for charitable_contributions accordingly we sustain respondent’s determination to disallow the costs of petitioner’s lunches at the dmnh as deductions for and petitioner also claimed that he made charitable_contributions to the northern colorado woodcarvers association ncwa and the buffalo creek gun club bcgc petitioner presented no evidence of the amounts he gave to ncwa or bcgc see id additionally there is no evidence that contributions to ncwa or bcgc qualify as charitable_contributions under sec_170 accordingly we sustain respondent’s determinations to disallow the remainder of petitioner’s charitable_contribution deductions for and that respondent did not concede home mortgage interest respondent allowed petitioner dollar_figure of home mortgage interest as a deduction for at trial petitioner submitted a settlement statement concerning a house he purchased in in monument colorado the settlement statement listed dollar_figure of interest_paid from october to date dollar_figure for a loan origination fee and dollar_figure for a broker discount assuming arguendo that the dollar_figure in interest equals a daily interest rate of dollar_figure dollar_figure divided by days petitioner paid dollar_figure in interest per day on the mortgage from october through date days and the total interest would be dollar_figure dollar_figure time sec_76 this total interest dollar_figure plus the a loan origination fee dollar_figure plus the broker discount dollar_figure equals dollar_figure the dollar_figure difference is probably attributable to the declining amount of interest charged as the principal of the mortgage was paid down accordingly we conclude that the settlement statement is insufficient evidence to allow petitioner a deduction greater than the dollar_figure respondent allowed petitioner testified that he paid mortgage interest on a house other than the house he purchased in monument colorado petitioner presented no documentary_evidence to support this assertion when a taxpayer establishes that he has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amounts but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amounts allowable we bear heavily upon the taxpayer whose inexactitude is of his own making see cohan v commissioner supra pincite petitioner relies on his own testimony the court is not required to accept petitioner’s unsubstantiated testimony see wood v commissioner supra pincite we found petitioner’s testimony to be general vague and conclusory under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see lerch v commissioner supra pincite geiger v commissioner supra pincite tokarski v commissioner supra pincite we shall not rely on the cohan_rule as petitioner has not presented sufficient evidence to establish a rational basis for making an estimate accordingly we conclude that petitioner has failed to establish that he paid any mortgage interest on a house other than his house in monument colorado petitioner testified that he borrowed against a life_insurance_policy to pay home mortgage interest during petitioner further testified that he borrowed this money for a downpayment on a house and the company that lent him this money did not place a mortgage on the house sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes acquisition_indebtedness and home_equity_indebtedness sec_163 acquisition_indebtedness and home_equity_indebtedness must be secured_by a residence sec_163 and c i the amount petitioner borrowed against his insurance_policy was not secured_by his house we conclude that any interest_paid on this loan is not deductible sec_163 accordingly we sustain respondent’s determination to disallow dollar_figure of petitioner’s home mortgage interest_deduction for miscellaneous deductions and schedule c items petitioner presented no evidence regarding his job expenses and most other miscellaneous deductions for his other miscellaneous deductions for and his schedule c expenses and cost_of_goods_sold for and accordingly we sustain respondent’s determinations regarding these amounts see rule a welch v helvering u s pincite iii self-employment_tax at trial petitioner briefly disputed respondent’s determination of self-employment_tax respondent determined on the basis of the disallowed schedule c deductions and cost_of_goods_sold that petitioner had additional self-employment_income during and sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business we conclude in accordance with sec_1401 that petitioner is liable for additional self-employment_tax in and on his additional self-employment_income from the disallowed schedule c deductions and cost_of_goods_sold iv conclusion to reflect respondent’s concessions at trial and on brief rule_155_computations will be necessary to reflect the foregoing decisions will be entered under rule
